Exhibit 10.1

 

Execution Copy

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT, made this 14th day of November, 2005
by and among Merisant Worldwide, Inc., a Delaware corporation (“Parent”),
Merisant Company, a Delaware corporation and wholly owned subsidiary of Parent
(the “Company”), and Paul R. Block (the “Executive”).

WHEREAS, the Executive and the Company entered into an Employment Agreement
dated August 26, 2004 (the “Original Agreement”).

WHEREAS, since the date of the Original Agreement (i) Parent has withdrawn its
initial public offering of income deposit securities, making inapplicable the
2004 IDS Incentive Plan and (ii) effective as of November 8, 2004, the Executive
became the Chief Executive Officer of the Company.

WHEREAS, the Executive and the Company desire to amend and restate the Original
Agreement in order to reflect such changes, as well as other matters agreed to
by the Executive, Parent and the Company.

IN CONSIDERATION OF the mutual covenants herein contained, and other good and
valuable consideration, the parties hereto agree as follows:

1.             Employment.  The Company hereby employs the Executive, and the
Executive agrees to serve as an employee of the Company during the Period of
Employment, as defined in Section 2, in the position and with the duties set
forth in Section 3 and at the Company’s corporate headquarters.   During the
Period of Employment, the Executive also agrees to serve, if elected as a
Director of the Board of Directors of the Company (the “Board”) and the Board of
Directors of any of the Company’s subsidiaries or the Parent, as well as a
member of any committee of the Board or of any such Board of Directors to which
the Executive may be elected or appointed.  The Executive’s nomination to stand
for election to the Board or any such Board of Directors shall be at the sole
discretion of the Board and of the Board of Directors, as applicable.  It is
agreed and understood that the Executive shall resign as a Director of the
Company and any of its subsidiaries and Parent immediately upon the termination
of his employment hereunder for any reason.

2.             Period of Employment.  The Executive shall be employed by the
Company for the period commencing on September 27, 2004 (the “Effective Date”)
and ending on the third anniversary of the Effective Date.  Commencing on the
third anniversary of the Effective Date and on each anniversary thereof, the
Employment Period shall be automatically extended by one year, unless (x) the
Executive gives the Company at least sixty (60) days’ prior written notice of,
or (y) the Company gives the Executive at least sixty (60) days’ prior written
notice of, in accordance with Section 13 hereof, the intention not to extend the
Period of Employment.  Notice by the Company not to extend the Period of
Employment shall not be treated as a termination by the Company without Cause
for purposes of Section 7.  The Period of Employment may be terminated prior
thereto as provided in Section 7.

 

1

--------------------------------------------------------------------------------


 

3.             Position and Duties.  The Executive shall serve as the President
and Chief Executive Officer of the Company and the Parent, reporting to the
Board and the Board of Directors of the Parent, respectively, with duties,
responsibilities and authority as are customarily and ordinarily exercised by
executives in similar positions in similar businesses in the United States or
any other duties and responsibilities of a member of senior management of the
Company or Parent, respectively, consistent with the foregoing which may be
assigned to the Executive by the Board and the Board of Directors of the
Parent.  Subject to Section 7(e), nothing in the foregoing shall preclude the
Company or Parent from making any organizational and reporting changes it may
deem necessary or appropriate to most effectively operate the business of the
Company or Parent.  The Executive shall perform faithfully and loyally and to
the best of the Executive’s ability the duties assigned to the Executive
hereunder and shall devote the Executive’s full business time, attention and
efforts to the affairs of the Company and Parent and its subsidiaries during the
period of Employment, provided, however, that the Executive may engage in
activities involving professional, charitable, educational, religious and
similar types of organizations, speaking engagements, membership on the board of
directors of up to two (2) for-profit organizations, and management of personal
investments, to the extent that such other activities do not materially
interfere with the performance of Executive’s duties under this Agreement, or
conflict with the Code of Business Conduct and Ethics of the Company or violate
the terms of any of the covenants contained in Section 8 or 9 hereof.

4.             Compensation. 

(a)           Base Salary.  As compensation for the services of the Executive
hereunder, the Company shall pay to the Executive during the Period of
Employment an initial base salary at the annual rate of four hundred thousand
dollars ($400,000), payable in accordance with the Company’s regular payroll
practices.  The base salary shall be reviewed annually by the Compensation
Committee of the Board at the same time as other senior officers of the
Company.  The Company may not decrease the base salary except as part of an
across the board reduction in base salary applicable to other senior officers of
the Company so long  as such reduction affecting the Executive is not, on a
percentage basis, higher than the average percentage reduction applied to the
Company’s other senior officers.

(b)           Target Bonus.  In addition to the base salary referred to in
paragraph (a) of this Section, during the Period of Employment, the Executive
shall be eligible to receive an annual cash bonus in accordance with the terms
of the Company’s Annual Incentive Plan or other annual bonus plan, as
applicable, as determined by the Compensation Committee of the Board, in its
sole discretion, with a target bonus opportunity as a percentage of base salary
no less than one hundred percent (100%).  The performance criteria under the
Annual Incentive Plan or other annual bonus plan shall be determined by the
Compensation Committee of the Board in consultation with the Executive within
forty-five (45) days after the beginning of the applicable fiscal year.  The
annual cash bonus in respect of any fiscal year shall be paid in accordance with
the procedures specified

 

2

--------------------------------------------------------------------------------


 

                by the Compensation Committee, but in no event later than two
and one-half months after the end of each fiscal year.  Assuming the Executive’s
employment does not terminate either by the Executive without Good Reason or by
the Company with Cause, the Executive is guaranteed a bonus for 2005 at least
$350,000.  If the Executive’s employment is terminated by either the Executive
without Good Reason or the Company with Cause, no annual cash bonus shall be
payable.

(c)           Executive Compensation Plans.  In addition to the cash
compensation provided for in paragraphs (a) and (b) of this Section, subject to
meeting eligibility provisions and to the provisions of this Agreement, the
Executive shall be entitled to be a participant in the Company’s executive
compensation plans generally available to senior officers of the Company, as
presently in effect or as they may be modified by the Company from time to time,
including, without limitation, the 2005 Share Appreciation Plan as adopted by
the Board of Directors of Parent or as the same may be modified from time to
time pursuant to the terms thereof (the “2005 Plan”), for so long as such plans
are in effect and any deferred compensation plans and supplemental retirement
plans.  Subject to the approval of the Compensation Committee of the Board of
Directors of Parent, the Executive shall be granted (i) a First Level
Appreciation Award of 434,749.5 Share Units, (ii) a Second Level Appreciation
Award of 555,513 Share Units and (iii) a Third Level Appreciation Award of
681,765.5 Share Units under the 2005 Plan.

5.             Relocation and Commuting Expense Reimbursement.  The Executive
may continue his residence in Fairfield, Connecticut and commute to the Chicago
area to be present in the Company’s offices on a regularly scheduled basis on
business days (excluding business travel).  The Company shall reimburse the
Executive for reasonable commuting expenses and for temporary housing in the
Chicago metropolitan area during the Employment Period.  Notwithstanding the
preceding, if the Executive and the Company agree it is in the best interest of
the Company for the Executive to relocate to Chicago, a mutually agreeable
relocation package will be provided to the Executive.  In addition, the
Executive will be fully grossed-up by the Company for any imputed income
required to be recognized with respect to any amounts reimbursed to the
Executive pursuant to this Section 5 so that the economic effect to the
Executive, after taking into account any tax deductions available to the
Executive, is the same as if this reimbursement was provided to the Executive on
a non-taxable basis.

6.             Employee Benefits.

(a)           Vacation and Sick Leave.  The Executive shall be entitled to paid
annual vacation and sick leave in accordance with the Company’s policy for
senior officers of the Company.  In any event, the Executive will be entitled to
a minimum of four (4) weeks paid vacation each fiscal year during the Period of
Employment, with a carryover of up to two (2) weeks per fiscal year.

(b)           Regular Reimbursed Business Expenses.  The Company shall reimburse
the Executive for all expenses and disbursements reasonably incurred by the

 

3

--------------------------------------------------------------------------------


 

                Executive in the performance of the Executive’s duties in
accordance herewith during the Period of Employment, and provide such other
facilities or services as the Company and the Executive may, from time to time,
agree are appropriate, in each case in accordance with the Company’s policies
established from time to time for senior officers of the Company.

(c)           Employee Benefit Plans.  In addition to the compensation provided
for in Section 4 hereof, subject to meeting eligibility provisions and to the
provisions of this Agreement, the Executive shall be entitled to participate in
employee benefit plans, practices, policies and programs and fringe benefits, on
a basis no less favorable than that provided to other senior officers of the
Company.

(d)           Perquisites.  During the Period of Employment, the Executive shall
be entitled to (i) in accordance with the Company’s auto policy for senior
managers, an automobile allowance or use of a Company owned or leased car and
(ii) the perquisites generally made available to other senior officers of the
Company.

(e)           Right to Change Plans.  Subject to Section 7(e), nothing in this
Agreement shall be construed to limit, condition or otherwise encumber the
rights of the Company or Parent to amend, discontinue, substitute or maintain
any benefit plan, program or perquisite.

7.             Termination.

(a)           Accrued Benefits.  In the event of the termination of the
Executive’s Period of Employment hereunder for any reason, the Executive (or his
estate or representative, as applicable) shall be entitled to receive his
Accrued Benefits.  For purposes of this Agreement, “Accrued Benefits” means
collectively the following:  (i) any earned but unpaid base salary through the
last day of the Period of Employment, (ii) any earned but unpaid annual cash
bonus or other incentive award for the fiscal year prior to the fiscal year
during which the Period of Employment ends, (iii) any accrued but unpaid
vacation pay, (iv) any reimbursable business expenses or unpaid perquisites
through the last day of the Period of Employment, (v) any vested benefits
through the last day of the Period of Employment in accordance with the
Company’s employee benefit plans or programs and executive compensation plans,
and (vi) any benefit continuation and/or conversion rights in accordance with
the Company’s employee benefit plans or programs.

(b)           Termination on Account of Death or Disability.  If during the
Period of Employment the Executive’s employment terminates on account of death
or Disability, the Period of Employment shall be immediately terminated and the
Executive, or the Executive’s estate or representative, as applicable, shall be
entitled under this Agreement to be paid: (i) within thirty (30) days of such
termination, his Accrued Benefits and (ii) within two and one-half months
following the end of the Company’s fiscal year in which the termination of the
Executive’s employment occurs, a lump sum cash

 

4

--------------------------------------------------------------------------------


 

                amount equal to the result of multiplying (x) the bonus the
Executive would have received under the Company’s Annual Incentive Plan or other
annual bonus plan for such fiscal year, based on the performance criteria set
forth in such annual bonus plan for such fiscal year determined as if all
conditions applicable to said bonus had been met and as if Executive remained
employed through such fiscal year by (y) a fraction, the numerator of which is
the number of days elapsed in the fiscal year in which the termination of
employment occurs through the date of termination, and the denominator of which
is 365 reduced, if applicable, by any amounts paid from Company’s Annual
Incentive Plan or other annual bonus plan for the fiscal year in which
termination of employment occurs.

(c)           Termination Without Cause.  The Company may terminate the Period
of Employment without Cause at any time upon sixty (60) days’ prior written
notice to the Executive.  If the Company should terminate the Period of
Employment without Cause prior to a Change in Control or more than eighteen (18)
months after a Change in Control, the Executive shall be entitled to his Accrued
Benefits.  In addition, provided that the Executive executes the mutual release
and non-disparagement agreement referred to in paragraph (i) of this Section,
the Executive will be entitled to the following separation payments:

(i)                                     severance compensation equal to the sum
of: (A) continued payment for eighteen (18) months of the Executive’s base
salary (based on his salary in effect immediately prior to such termination);
and (B) an amount equal to the annual cash bonus at target under the Company’s
Annual Incentive Plan or other annual bonus plan at the rate in effect
immediately prior to termination of employment which shall be paid in accordance
with the Company’s regular payroll practices reduced, if applicable, by any
payments to which the Executive is entitled under any other severance plan of
the Company (other than amounts payable pursuant to this Agreement); provided,
however, that if a Change in Control occurs during the period in which the
Executive is receiving payments hereunder, the amount payable hereunder but not
yet paid shall be paid in a lump sum within thirty (30) days following the
Change in Control;

(ii)                                  no later than two and one-half months
following the end of the Company’s fiscal year in which the termination of the
Executive’s employment occurs, $350,000, if such termination occurs prior to
January 1, 2006 or if such termination occurs on or after January 1, 2006, a
lump sum cash amount equal to the result of multiplying (x) the bonus the
Executive would have received under the Company’s Annual Incentive Plan or other
annual bonus plan for such fiscal year had the Executive remained employed with
the Company through the end of such fiscal year, based on the performance
criteria set forth in such annual bonus plan for such fiscal year by (y) a
fraction, the numerator of which is the number of days elapsed in the fiscal
year in which the termination of employment occurs through the date of
termination, and the denominator of which is

 

5

--------------------------------------------------------------------------------


 

                                                365; provided, however, that if
a Change in Control occurs during the period in which the Executive is entitled
to payments hereunder but has not yet received such payments, then the pro rata
bonus referred to above shall (x) be paid within thirty (30) days following the
Change in Control and (y) be based on the Executive’s target bonus under the
Company’s Annual Incentive Plan or other annual bonus plan for the fiscal year
in which the Change in Control occurs;

(iii)          continuation of the Executive’s group health insurance, dental
insurance, vision insurance, long-term disability insurance and life insurance
with respect to Executive and his dependents for the greater of (i) the period
provided pursuant to the terms of the plan or (ii) if the coverage or insurance
is subject to Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”),
the COBRA continuation period.  In any case, for the eighteen (18) month period
immediately following the termination of the Executive’s employment (and only
for such period), the costs of such continuation shall be shared by the Company
and the Executive in the same proportion as such costs are shared by active
employees of the Company.  Notwithstanding the foregoing, in the event the
Executive becomes reemployed with another employer and becomes eligible to
receive comparable benefits under the employee benefit plans referred to in the
preceding sentence from such employer, the Executive and the Executive’s
dependent’s shall no longer be entitled to continued participation in the
applicable employee benefits plan; and

(iv)                              senior executive level outplacement services
for a period of twelve (12) months provided by an outplacement firm selected by
the Executive and approved by the Company (such approval not to be unreasonably
withheld) and paid for by the Company.

In addition, notwithstanding anything to the contrary in the 2005 Plan, if the
Company terminates the Period of Employment without Cause during the 180-day
period immediately preceding the Initial Distribution Date (as defined in the
2005 Plan), the Executive shall not forfeit his Appreciation Awards under
Section 9 of the 2005 Plan.

(d)           Termination by Executive without Good Reason; Termination by the
Company for Cause.  The Executive shall have the right, upon sixty (60) days’
prior written notice to the Company, to terminate the Period of Employment
without Good Reason.  The Company may terminate the Period of Employment for
Cause at any time.  Notwithstanding the foregoing, the Company shall not be
deemed to have terminated the Period of Employment for Cause unless (i) the
Company gives written notice to the Executive stating in reasonable detail the
events which constitute Cause, (ii) such notice is given within the later of (x)
thirty (30) days following the occurrence of such events or (y) the date the
Company knows of the event constituting Cause and, (iii) if the Board
determines, in its sole discretion,

 

6

--------------------------------------------------------------------------------


 

                that such failure or material breach is reasonably susceptible
to cure, the Executive does not effect a cure within thirty (30) days after the
receipt of the written notice referred to in clause (i) from the Company.  If
the Executive should terminate the Period of Employment without Good Reason or
the Company should terminate the Period of Employment for Cause, the Executive
shall be entitled under this Agreement to his Accrued Benefits.  The exercise by
the Company of its right to terminate the Executive’s employment for Cause shall
not abrogate the rights or remedies of the Company in respect of the
circumstances giving rise to such termination.

(e)           Termination for Good Reason.  The Executive may terminate the
Period of Employment for Good Reason.  If the Executive should terminate the
Period of Employment for Good Reason prior to a Change in Control or more than
eighteen (18) months after a Change in Control, the Executive shall be entitled
to his Accrued Benefits.  In addition, provided that the Executive executes the
mutual release and non-disparagement agreement referred to in paragraph (i) of
this Section the Executive will be entitled to the separation payments
delineated in paragraph (c)(i)-(iv) of this Section 7.  In addition,
notwithstanding anything to the contrary in the 2005 Plan, if the Executive
should terminate the Period of Employment for Good Reason during the 180-day
period immediately preceding the Initial Distribution Date (as defined in the
2005 Plan), the Executive shall not forfeit his Appreciation Awards under
Section 9 of the 2005 Plan.

(f)            Expiration of Period of Employment.  If the Period of Employment
ends due to the expiration thereof as a result of notice by the Company not to
extend the Period of Employment in accordance with Section 2, the end of the
Period of Employment shall constitute and be considered a termination without
Cause pursuant to paragraph (c) of this Section and shall entitle the Executive
to his Accrued Benefits and the separation payments delineated in paragraph
(c)(i)-(v) of this Section 7.

(g)           Termination Before or After a Change in Control.  Notwithstanding
any of the foregoing to the contrary, if during the period that commences upon a
Change in Control and ends eighteen (18) months after a Change in Control, the
Company should terminate the Period of Employment without Cause or the Executive
should terminate the Period of Employment for Good Reason, the Executive shall
be entitled to the same separation payments and benefits as provided under
paragraph (c) of this Section 7, subject to the following modifications:

(i)                                     the severance compensation referred to
in clause (i) of paragraph (c) shall be paid in a lump sum within thirty (30)
days following the Executive’s termination of employment; and

(ii)                                  the pro rata bonus referred to in clause
(ii) of paragraph (c) shall (x) be paid within thirty (30) days following the
Executive’s termination of employment and (y) be based on the Executive’s target
bonus under the Company’s Annual Incentive Plan or other

 

7

--------------------------------------------------------------------------------


 

                                                annual bonus plan for the fiscal
year in which the Executive’s termination of employment occurs.

Notwithstanding anything in the above to the contrary, amounts shall also be
payable under this paragraph (g) if such termination occurs prior to a Change in
Control and it is reasonably demonstrated by the Executive that such termination
of employment (x) was at the request of a third party who has taken steps
reasonably calculated to effect a Change in Control or (y) otherwise arose in
connection with or in anticipation of a Change in Control.

(h)           Definitions.

For purposes of this Agreement:

(i)            “Cause” shall mean: the refusal or continued willful failure by
the Executive to perform substantially his duties with the Company (other than
any failure resulting from incapacity due to physical or mental illness) after a
demand for substantial performance is delivered to the Executive by the Company
which identifies in reasonable detail the manner in which the Executive has not
substantially performed his duties; engaging in illegal conduct or gross
misconduct which causes financial or reputational harm to the Company; habitual
abuse of narcotics or alcohol; material breach of any written policy of Company
or a subsidiary, including the Company’s Code of Business Conduct and Ethics;
fraud or material dishonesty in connection with the business of Company or a
subsidiary; any material breach by the Executive of one or more of the covenants
contained in Section 8 or 9 hereof; and any violation of a statutory or common
law duty of loyalty to the Company or any of its subsidiaries.  For purposes of
this definition, acts or omissions of the Executive shall not be considered
“willful” unless done or omitted by the Executive (A) intentionally or not in
good faith and (B) without the reasonable belief that the Executive’s action or
omission was consistent with the direction of the Board, and shall not include
failure to act resulting from incapacity due to physical or mental impairment.

(ii)           “Change in Control” shall mean:

(1)           acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than fifty percent (50%) of either (x) the then outstanding shares of
common stock of the Company (the “Outstanding Common Stock”) or (y) the combined
voting power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Voting Securities”);
excluding, however, the following: (A) any acquisition directly from the
Company, if a majority of the Incumbent Board (as such term is defined below)
approve a resolution expressly providing that such acquisition does not
constitute a Change in Control under this clause (A) (excluding any acquisition
resulting from the exercise of an exercise, conversion or exchange privilege
unless the security being so exercised, converted or

 

8

--------------------------------------------------------------------------------


 

exchanged was acquired directly from the Company); (B) any acquisition by the
Company, or a corporation controlled by the Company; (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company; (D) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities; or (E) any acquisition by any corporation pursuant to a transaction
that complies with clauses (x), (y) and (z) of subsection (3) of this
definition; provided further, that for purposes of clause (B), if any Person
other than the Company or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company shall
become the beneficial owner within the meaning of Rule 13d-3 promulgated under
the Exchange Act (the “Beneficial Owner”) of more than fifty percent (50%) of
the Outstanding Common Stock or of the Outstanding Voting Securities by reason
of an acquisition by the Company, and such Person shall, after such acquisition
by the Company, become the Beneficial Owner of any additional shares of the
Outstanding Common Stock or any additional Outstanding Voting Securities and
such Beneficial Ownership is publicly announced, such additional Beneficial
Ownership shall constitute a Change in Control;

(2)           individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
the Company subsequent to the date of this Agreement, whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened election contest, as such terms are used in Rule 14a-11
of Regulation 14A promulgated under the Exchange Act, or any other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall not be deemed a member of the Incumbent Board; or

(3)           consummation of a  reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which (x) all or substantially all of the individual or entities who are the
Beneficial Owners, respectively, of the Outstanding Common Stock and the
Outstanding Voting Securities immediately prior to such Corporate Transaction
will beneficially own within the meaning of Rule 13d-3 promulgated under the
Exchange Act (“Beneficially Own”) directly or indirectly, more than fifty
percent (50%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
that as a result of such transaction owns all or substantially all of the
outstanding stock of  the Company or all or substantially all of the Company’s
assets

 

9

--------------------------------------------------------------------------------


 

either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Common Stock and the Outstanding Voting Securities, as the
case may be, (y) (1) no Person (other than the Company or a corporation
controlled by the Company, any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company, the corporation resulting from such Corporate Transaction, or any
Person that Beneficially Owned, immediately prior to such Corporation
Transaction, directly or indirectly, more than fifty percent (50%) of the
Outstanding Common Stock or the Outstanding Voting Securities, as the case may
be) will Beneficially Own, directly or indirectly, more than fifty percent (50%)
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding securities of such corporation entitled to vote generally in the
election of directors and (2) individuals who were members of the Incumbent
Board at the time of the Board’s approval of the execution of the initial
agreement providing for such Corporate Transaction will constitute at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction; or (z) consummation of a plan of complete
liquidation or dissolution of the Company.

(iii)          “Disability” shall mean the inability of Executive for a period
of 120 consecutive days or 180 days in any twelve (12) month period to render
substantially the services required of Executive under this Agreement by reason
of mental or physical impairment, whether resulting from illness, accident or
otherwise.

(iv)          “Good Reason” shall mean the occurrence of any of the following
without the Executive’s express written consent: (i) a reduction by the Company
in Executive’s base salary or target bonus opportunity as in effect on the date
of this Agreement or, in the event of a Change in Control, as in effect
immediately prior to the Change in Control, it being understood that a change in
the performance criteria applicable under any bonus plan (provided that such
change, to the extent applicable, effects executives of the Company generally),
shall not be Good Reason hereunder; (ii) the Company’s failure to keep in effect
retirement, health and welfare benefits plans, and executive compensation plans
under which Executive is eligible to receive benefits substantially similar in
value in the aggregate to the benefits Executive is eligible to receive under
such plans as of the date of this Agreement or, in the event of a Change in
Control, the day prior to the effective date of the Change in Control, it being
understood that a change in the performance criteria (provided such change is
not applicable solely to the Executive) applicable for awards under any
incentive or bonus plan, shall not be Good Reason hereunder, (iii) the Company’s
requiring Executive to be based anywhere more than fifty (50) miles from where
Executive’s principal place of employment is located on the date of this
Agreement; (iv) any change in the commuting policy or reimbursement policy set
forth in Section 5 as in effect on the

 

10

--------------------------------------------------------------------------------


 

date hereof; (v) a change in the duties or reporting responsibilities of
Executive that is inconsistent in any substantial adverse respect with
Executive’s positions, duties or responsibilities as in effect on the effective
date of this Agreement or, in the event of a Change in Control, immediately
prior to the Change in Control (including any material adverse diminution of
such duties or responsibilities); provided, however, that Good Reason shall not
be deemed to occur upon a change in duties or responsibilities that is solely
and directly a result of the Company no longer having publicly traded securities
and does not involve any other event set forth in this paragraph; and (vi)
failure by Company to obtain a satisfactory agreement from any Successor (as
defined in Section 10) to assume and agree to perform this Agreement as provided
in Section 10.  Notwithstanding the foregoing, the Executive shall not be deemed
to have terminated the Period of Employment for Good Reason unless the Executive
gives written notice to the Company stating in reasonable detail the events
which constitute Good Reason, such notice to be given within the later of
(i) thirty (30) days of the occurrence of such event or (ii) the date the
Executive knows of the event constituting Good Reason and, if such failure or
breach is reasonably susceptible to cure, the Company does not effect a cure
within such thirty (30) day period.

(i)            Mutual Release and Non-Disparagement Agreement.  As a condition
of the receipt of the separation payments and benefits under paragraphs (c),
(e), (f) and (g) of this Section, the Executive must execute a separation
agreement, in form and substance reasonably satisfactory to the Company and the
Executive, containing provisions under which the parties (i) release each other,
including the Company, its subsidiaries and the officers, employees and agents
of Company and its subsidiaries, from all liability arising out of, or in
connection with Executive’s employment and termination of employment with the
Company and (ii) agree not at any time to publicly denigrate, ridicule or
intentionally criticize each other including, without limitation, by way of news
interviews or the expression of personal views, opinions or judgments to the
news media; provided, however, that nothing herein shall prohibit the Company or
Executive from making disclosure to tax or legal counsel or disclosure
reasonably required under the federal securities laws and the rules of the
Securities and Exchange Commission promulgated thereunder and the rules of any
stock exchange or national securities market on which the Company’s securities
are traded.  If an arbitrator determines that the Executive has materially
breached the terms of such separation agreement, the Company may immediately
cease all payments to the Executive under this Agreement, may seek recovery of
payments received by the Executive under this Agreement and shall be entitled to
monetary damages and an injunction, restraining order or other equitable relief
restraining any such material breach.  If an arbitrator determines that the
Company, its subsidiaries or the officers, employees and agents of the Company
have materially breached the terms of such separation agreement, the Executive
shall be entitled to monetary damages and an injunction, restraining order or
other equitable relief restraining any such material breach.

 

11

--------------------------------------------------------------------------------


 

(j)            Tax Gross-Up.  If the Executive incurs an excise tax imposed on
“excess parachutes payments” under Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”) as defined in Section 280G of the Code or any
additional tax under Section 409A of the Code, in each case on account of any
amount paid or payable to, or for the benefit of, the Executive by the Company
or its stockholders or affiliates in respect of obligations of the Company or
Parent, in each case, in respect of this Agreement or any of the Company’s or
Parent’s incentive and benefit plans, then the Company shall pay the Executive
an amount equal to the sum of (x) the excise taxes payable on such excess
parachutes payments and/or the additional taxes payable on any amounts, plus (y)
an additional amount such that after payment of all taxes on such additional
amount there remains a balance sufficient to pay taxes actually due and payable
on the tax referred to in clause (x). 

(k)           No Mitigation.  Upon termination of the Period of Employment, the
Executive shall be under no obligation to seek other employment or otherwise
mitigate the obligations of the Company under this Agreement.  Amounts due to
the Executive under this Agreement shall not be subject to offset by the Company
for any claims the Company may have against the Executive, unless otherwise
specifically agreed to in writing by the Executive.

8.             Confidential Information.  The Executive reaffirms and agrees
that at all times during the Period of Employment and thereafter the Executive
will comply with the terms of the Confidentiality Agreement between the
Executive and the Company dated September 27, 2004 and attached as Exhibit A
hereto.

9.             Non-competition and Non-solicitation Agreement.

(a)           Non-Compete. Without the consent in writing of the Board, during
the Period of Employment and for the period of (x) twelve (12) months following
termination of employment for any reason other than those specified in clause
(y) and (y) eighteen (18) months following termination of employment by the
Company without Cause or by the Executive for Good Reason, the Executive will
not permit the Executive’s name to be used by, or engage in, or carry on,
directly or indirectly, either for the Executive or as a member of a partnership
or as a stockholder, member, manager, investor, officer or director of a
corporation, limited liability company or similar entity or as an employee,
agent, associate or consultant of any person, partnership, corporation, limited
liability company or similar entity, any business in competition with the
business carried on by the Company or any of its subsidiaries within the
geographical areas in which the Company or its subsidiaries are conducting their
business operations or providing services as of the date of the Executive’s
termination of employment (a “Competitive Enterprise”).  The names of the
Competitive Enterprises as of the date of this Agreement are set forth on
Exhibit B.  The Company

 

12

--------------------------------------------------------------------------------


 

                shall furnish the Executive with an updated Exhibit B at least
annually, provided, however, that in no event shall the number of Competitive
Enterprises exceed ten (10) such Competitive Enterprises.  Notwithstanding the
preceding sentence, the Executive shall not be prohibited from owning less than
five percent (5%) of the equity of any publicly traded entity.

(b)           Non-Solicit.  Without the consent in writing of the Board (which
consent shall be in the sole discretion of the Board), during the Period of
Employment, and for the period of (x) twelve (12) months following termination
of employment for any reason other than those specified in clause (y) and (y)
twenty-four (24) months following termination of employment by the Company
without Cause or by the Executive for Good Reason, the Executive shall not, in
any manner, directly or indirectly (without the prior written consent of the
Company): (i) Solicit any Customer to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Company,
(ii) transact business with any Customer that would cause the Executive to be a
Competitive Enterprise, (iii) interfere with or damage any relationship between
the Company and a Customer or (iv) Solicit anyone who is then an executive of
the Company (or who was an executive of the Company on the date of the
Executive’s termination of employment or within the prior twelve (12) months) to
resign from the Company or to apply for or accept employment with any other
business or enterprise.

                For purposes of this Agreement, (A) a “Customer” means any
customer or prospective customer of the Company or its subsidiaries to whom the
Executive provided services, or for whom the Executive transacted business, or
whose identity became known to the Executive in connection with the Executive’s
relationship or employment with the Company or its subsidiaries, and (B)
“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

(c)           Effect of Material Breach.  In the event the Executive materially
breaches the provisions of paragraphs (a) or (b) of this Section 9, the Company
may immediately cease all payments to the Executive under this Agreement, may
seek recovery of payments received by the Executive under this Agreement and
shall be entitled to seek an injunction, restraining order or other equitable
relief restraining any such material breach, and monetary damages for such
material breach; provided, however, that nothing in the preceding shall prohibit
or otherwise impact the Executive’s right or ability to dispute that a material
breach has occurred.

10.           Successor of Company.  The Company will require any Successor to
expressly assume and agree, by an agreement in form and substance

 

13

--------------------------------------------------------------------------------


 

                satisfactory to the Executive, to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place.  Failure of the Company to obtain such
assent at least five business days prior to the time a person becomes a
Successor (or if the Company does not have at least five business days after
having notice that a person may become a Successor, within three business days
after having notice that such person may become or has become a Successor) shall
constitute Good Reason and, if a Change in Control of the Company has occurred
or thereafter occurs, shall entitle the Executive to the benefits provided in
paragraph (c) of Section 7.  For purposes of this Agreement, “Successor” shall
mean any person (a) that purchases all or substantially all of the assets of the
Company or obtains or succeeds to, or has the practical ability to control
(either immediately or with the passage of time), the Company’s business
directly, by merger or consolidation, or indirectly, by purchase of voting
securities or otherwise or (b) to whom the Company assigns this Agreement
pursuant to Section 15(a).

11.           Resolution of Disputes.  Any dispute or controversy arising under
or in connection with Executive’s entitlements under this Agreement shall be
settled exclusively by arbitration in Chicago, Illinois by one arbitrator in
accordance with the National Rules For The Resolution of Employment Disputes of
the American Arbitration Association then in effect.  Judgment may be entered on
the arbitrators’ award in any court having jurisdiction.  The expenses of
arbitration and reimbursement of the prevailing party’s reasonable legal fees,
costs and expenses shall be as determined by the arbitrator in the arbitrator’s
sole discretion.

12.           Legal Fees. Notwithstanding Section 11 hereof to the contrary,
Company shall reimburse the Executive for all reasonable legal costs and fees
and related expenses incurred by Executive seeking to obtain or enforce any
payment, benefit or right provided by this Agreement if the Executive’s claim is
substantially upheld by a court or an arbitration panel.

13.           Governing Law.  This Agreement is governed by and is to be
construed and enforced in accordance with the laws of the State of Illinois
without reference to rules relating to conflicts of law.  If under such law, any
portion of this Agreement is at any time deemed to be in conflict with any
applicable statute, rule, regulation or ordinance, such portion shall be deemed
to be modified or altered to conform thereto or, if that is not possible, to be
omitted from this Agreement; the invalidity of any such portion shall not affect
the force, effect and validity of the remaining portion hereof.

14.           Notices.  All notices and other communications required or
permitted hereunder shall be in writing and shall be deemed given when (a)
delivered personally or by overnight courier to the following address of the
other party hereto (or such other  address for such party as shall be specified
by notice given pursuant to this Section) or (b) sent by facsimile to the
following facsimile number of the other party hereto (or such other

 

14

--------------------------------------------------------------------------------


 

                facsimile number for such party as shall be specified by notice
given pursuant to this Section), with the confirmatory copy delivered by
overnight courier to the address of such party pursuant to this Section 13:

(a)                                  Executive, to:
Paul R. Block
3257 North Street
Fairfield, Connecticut 06824

(b)                                 Company, to:
Merisant Company
10 S. Riverside Plaza
Suite 850
Chicago, Illinois 60606
Attention:  General Counsel
Facsimile No. 312-840-5347

(b)                                 Parent, to:
Merisant Worldwide, Inc.
10 S. Riverside Plaza
Suite 850
Chicago, Illinois 60606
Attention:  General Counsel
Facsimile No. 312-840-5347

15.           Miscellaneous.

(a)           Entire Agreement.  This Agreement, any attachments hereto, the
employee benefit plans referenced herein and any agreements thereunder and the
Indemnification Agreement existing as of the Effective Date between the Company
and the Executive constitute the entire understanding between the Company and
the Executive relating to the employment of the Executive by the Company and
supersede and cancel all prior written and oral agreements and understandings
with respect to the subject matter of this Agreement.  In the event of any
inconsistency between this Agreement and any other agreement or document
referred to herein, the terms of this Agreement shall govern.  This Agreement
may be amended but only by a subsequent written agreement of the parties.  This
Agreement shall be binding upon and shall inure to the benefit of the Executive,
the Executive’s heirs, executors, administrators and beneficiaries, and the
Company and its successors.  This Agreement may not be assigned by one party
without the express prior written consent of the other parties; provided,
however, that, subject to Section 10 hereof the Company may assign its rights
and obligations hereunder to Parent and from and after the effective time of
such assignment the “Company” as used hereunder shall mean Parent.

(b)           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any

 

15

--------------------------------------------------------------------------------


 

                jurisdiction, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of any other provision
of this Agreement or the validity, legality or enforceability of such provision
in any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

(c)           Withholding Taxes.  All amounts payable to the Executive under
this Agreement shall be subject to applicable withholding of income, wage and
other taxes if required by applicable law.

(d)           Compliance with Section 409A.  Notwithstanding any of the
foregoing to the contrary, if any payments of money, delivery of shares of
Company stock or other benefits due to the Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments, delivery of shares or other benefits (x) shall, if compliance
with Section 409A of the Code can be effected by delaying such payments,
delivery of shares or other benefits, be delayed until the earliest date on
which such payments, delivery of shares or other benefits may be made whout
causing the application of an accelerated or additional tax under Section 409A
of the Code, and (y) if compliance with Section 409A of the Code cannot be
effected by delaying such payments, delivery of shares or other benefits, may be
restructured, to the extent possible, in a manner, determined by the Company and
reasonably acceptable to the Executive, that does not cause such accelerated or
additional tax.

(e)           Survival.  Sections 7, 8, 9, 10, 11, 12, 13, 14 and 15 of this
Agreement shall survive and continue in full force and effect in accordance with
their respective terms, notwithstanding any termination of the Period of
Employment and/or this Agreement.

(f)            Fees.  The Company shall pay the legal fees incurred by the
Executive incurred in connection with the preparation and negotiation of this
Agreement up to a maximum of $15,000 promptly after receipt of reasonably
detailed invoice(s) relating thereto.

(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.

(h)           Construction.  The parties acknowledge that this Agreement is the
result of arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and day first above written.

 

 

MERISANT COMPANY

 

 

 

 

By:

/s/ Anthony J. Nocchiero

 

 

Anthony J. Nocchiero

 

 

Vice President, Chief Financial Officer

 

 

 

 

MERISANT WORLDWIDE, INC.

 

 

 

 

By:

/s/ Anthony J. Nocchiero

 

 

Anthony J. Nocchiero

 

 

Vice President, Chief Financial Officer

 

 

 

 

By:

/s/ Paul R. Block

 

 

Paul R. Block

 

17

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Confidentiality Agreement

 


[PREVIOUSLY EXECUTED DOCUMENT ATTACHED]

 

18

--------------------------------------------------------------------------------


 

Exhibit A

 


AGREEMENT

In consideration of the compensation and other benefits of my employment and
continued employment by Merisant Company or one of its Subsidiaries and of other
valuable consideration, I agree with Merisant as follows:


 


EMPLOYMENT BY MERISANT

As used herein, “Merisant” means Merisant Company or one of its Subsidiaries,
whichever is my employer.  The term “Subsidiary” means any corporation, joint
venture or other business organization in which Merisant Company now or
hereafter, directly or indirectly, owns or controls more than a fifty percent
(50%) equity interest.

 

During my Merisant employment I shall devote my working time and best efforts to
the service of Merisant and shall comply with the policies and procedures of
Merisant, including those relating to security and employee conduct, and I shall
not engage in any planning or other business or technical activity, competitive
with or in conflict with the business interests of Merisant Company or any
Subsidiary.

 


 


CONFIDENTIAL INFORMATION

As used herein, “Confidential Information” means all technical and business
information of Merisant Company and its Subsidiaries, whether patentable or not,
which is of a confidential, trade secret and/or proprietary character and which
is either developed by me (alone or with others) or to which I have access
during my employment.  “Confidential Information”such also include results
derived from confidential evaluations of, and the confidential use or non-use by
Merisant Company or any Subsidiary of, technical or business information in the
public domain.

 

I shall use my best efforts and diligence both during and after my Merisant
employment to protect the confidential, trade secret and/or proprietary
character of all Confidential Information.  I shall not, directly or indirectly,
use (for myself or another) or disclose any Confidential Information for so long
as it shall remain proprietary or protectible as confidential or trade secret
information, except as may be necessary for the performance of my Merisant
duties and as may be required by courts, administrative or regulatory agencies.

 

I shall deliver promptly to Merisant, at the termination of my employment, or at
any other time at Merisant’s request, without retaining any copies, all
documents and other material in my possession relating, directly or indirectly,
to any Confidential Information.

 

Each of my obligations in this section shall also apply to the confidential,
trade secret and proprietary information learned or acquired by me during my
employment from others with whom Merisant Company or any Subsidiary has a
business relationship.

 

I understand that I am not to disclose to Merisant Company or any Subsidiary, or
use for its benefit, any of the confidential, trade secret or proprietary
information of others, including any of my former employers.

 

A-1

--------------------------------------------------------------------------------


 


COMPETITIVE ACTIVITY


 

I shall not, directly or indirectly (whether as owner, partner, consultant,
employee or otherwise), at any time during the period of two years following
termination for any reason of my final employment with Merisant Company or any
Subsidiary, engage in or contribute my knowledge to any work or activity that
involves a (a) tabletop sweetener product; or (b) any product or process, which
is then competitive with a product or process (i) from which the Subsidiary,
division or region of Merisant for which I devoted the majority of my time then
derives a material portion of its earnings and (ii) about which I accessed
Confidential Information while at Merisant Company or any Subsidiary at any time
during the period of five years immediately prior to such termination
(“Competitive Work”).  Following the expiration of said two year period, I shall
continue to be obligated under the “Confidential Information” section of this
Agreement not to use or to disclose Confidential Information so long as it shall
remain proprietary or protectible as confidential or trade secret information.

 

During my employment by Merisant and for a period of two years thereafter, I
shall not, directly or indirectly, induce or attempt to induce a salaried
employee of Merisant Company or any of its Subsidiaries to accept employment or
affiliation involving Competitive Work with another firm or corporation of which
I am an employee, owner, partner, shareholder, or consultant.

 

If, at any time of enforcement of this Agreement, a court or an arbitrator holds
that the terms stated in this “Competitive Activity” section are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period or scope reasonable under such circumstances shall be substituted for the
stated period or scope and that the court shall be allowed to revise the
restrictions contained herein to cover the maximum period and/or scope permitted
by law.

 


IDEAS, INVENTIONS OR


DISCOVERIES

 

I shall promptly disclose to Merisant all ideas, inventions or discoveries,
whether or not patentable, which I may conceive or make, alone or with others,
during my employment, whether or not during working hours, and which directly or
indirectly

 

(a)   relate to matters within the scope of my duties or field of responsibility
during my employment by Merisant Company or its Subsidiaries; or

 

(b)   are based on my knowledge of the actual or anticipated business or
interests of Merisant Company or its Subsidiaries; or

 

(c)   are aided by the use of time, materials, facilities or information of
Merisant Company or its Subsidiaries.

 

I hereby assign to Merisant, or its nominee, without further compensation, all
of my right, title and interest in all such ideas, inventions or discoveries in
all countries of the world.

 

Without further compensation but at Merisant’s expense, I shall give all
testimony and execute all patent applications, rights of priority, assignments
and other documents and in general do all lawful things requested of me by
Merisant to enable Merisant to obtain, maintain, and enforce protection of such
ideas, inventions

 

A-2

--------------------------------------------------------------------------------


 

and discoveries for and in the name of Merisant, or its nominee, in all
countries of the world.  However, should I render any of these services
following termination of my employment, I shall be compensated at a rate per
hour equal to the base salary I received from Merisant at the time of
termination and shall be reimbursed for reasonable out-of-pocket expenses
incurred in rendering the services.

 

I recognize that ideas, inventions or discoveries of the type described above
conceived or made by me, alone or with others, within one year after termination
of my employment are likely to have been conceived in significant part while
employed by Merisant.  Accordingly, I agree that such ideas, inventions or
discoveries shall be presumed to have been conceived during my Merisant
employment unless and until I have established the contrary by clear and
convincing evidence.

 


MISCELLANEOUS

This Agreement shall be construed under the laws of the State of Illinois and
shall be binding upon and enforceable against my heirs and legal representatives
and the assignees of any idea, invention or discovery conceived or made by me.

 

To the extent this Agreement is legally enforceable, it shall supersede all
previous agreements covering this subject matter between me and Merisant Company
or its Subsidiaries, but shall not relieve me or such other party from any
obligations incurred under any such previous agreement while in force.

 

If any provision of this Agreement is held invalid in any respect, it shall not
affect the validity of any other provision of this Agreement.  If any provision
of this Agreement is held to be unreasonable as to time, scope or otherwise, it
shall be construed by limiting and reducing it so as to be enforceable under
then applicable law.

 

If I am transferred from the company which was my employer at the time I signed
this Agreement to the employment of another company that is a Subsidiary of
Merisant Company or is Merisant Company itself, and I have not entered into a
superseding agreement with my new employer covering the subject matter of this
Agreement, then this Agreement shall continue in effect and my new employer
shall be termed “Merisant” for all purposes hereunder and shall have the right
to enforce this Agreement as my employer.  In the event of any subsequent
transfer, my new employer shall succeed to all rights under this Agreement so
long as such employer shall be Merisant Company or one of its Subsidiaries and
so long as this Agreement has not been superseded.

 

Nothing in this Agreement alters the at-will employment relationship between
Merisant and its employees.

 

A-3

--------------------------------------------------------------------------------


 

Execution Copy

 

EXHIBIT B

 

Competitive Enterprises

 

•                  Johnson & Johnson, McNeil Consumer Products and affiliates

•                  Cumberland Packaging, Inc.

•                  Ajinomoto Co., Inc.

•                  Hermesetas

•                  Alberto Culver Company

•                  Sara Lee Corporation

 

19

--------------------------------------------------------------------------------

 